           Case 1:19-cv-00198-LY-SH Document 70 Filed 05/03/21 Page 1 of 5



                                 IN THE UNITED STATES DISTRICT COURT
                                  FOR THE WESTERN DISTRICT OF TEXAS
                                           AUSTIN DIVISION

Lani E. Clark,                                             §
                    Plaintiff,                             §
                                                           §
v.                                                         §    CIVIL ACTION NO. 1:19-CV-00198-LY
                                                           §
                                                           §
Lois Kolkhorst, Texas State Senator,                       §
in her individual capacity and in her                      §
official capacity,                                         §
                 Defendant.                                §



                    DEFENDANT’S OBJECTIONS TO REPORT AND RECOMMENDATION


          Defendant Lois Kolkhorst, in her official capacity as a Texas state senator, respectfully submits

the following objections to Judge Hightower’s Report and Recommendation (Doc. 69).

                                                         BACKGROUND

          Kolkhorst is a Texas senator who operates a Facebook page in support of her candidacy for

office. Doc. 48 at 3–4. In 2017, Plaintiff Lani Clark, posting on Facebook through the user account

“Lulu Clark”, left multiple comments on one of Kolkhorst’s posts. Id. at 5–7. Kolkhorst’s campaign

deleted the comments and prevented the “Lulu Clark” account from further posting on the page. Id.

at 7. Plaintiff contends that Kolkhorst violated the First Amendment by deleting the comments and

blocking Plaintiff from accessing the page. Compl., Doc. 14 ¶¶ 73–96.

          Separately, Plaintiff also operates a Facebook account using the name “Zelda Williams”

(formerly “Zelda Sukit”). Doc. 48 at 6. That account has never been blocked, and is not currently

blocked, from accessing or commenting on the Kolkhorst Facebook page. Id. at 7–8. On February 5,

2021, Plaintiff Lani Clark informed undersigned counsel that Facebook permanently disabled her



Defendant Lois Kolkhorst’s Notice of Possible Mootness                                               Page 1
           Case 1:19-cv-00198-LY-SH Document 70 Filed 05/03/21 Page 2 of 5



“Lulu Clark” Facebook account. Doc. 66-1. The “Zelda Williams” account remains active. Doc. 68 at

6.

          In keeping with counsel’s obligations “to bring to the federal tribunal’s attention, ‘without delay,’

facts that may raise a question of mootness,” Arizonans for Official English v. Arizona, 520 U.S. 43, 68

n.23 (1997) (citation omitted), Kolkhorst submitted a notice of possible mootness for the Court’s

consideration prior to the forthcoming bench trial in this matter. Doc. 66. In her response to the

notice, Plaintiff confirmed that Facebook has disabled her “Lulu Clark” account, Doc. 67 at 1, but

asserted that she maintains a live interest in the case that prevents dismissal on mootness grounds. Id.

at 6.

          Construing the notice as a motion to dismiss on the basis of mootness, Judge Hightower

concluded in the report and recommendation (R&R) that the case is not moot because “[e]ven without

her ‘Lulu Clark’ account, Clark’s ‘Zelda Sukit’/‘Zelda Williams’ Facebook account provides Clark with

an active presence on Facebook. Consequently, Clark has a concrete interest in retrospective and

prospective relief against Kolkhorst’s allegedly unconstitutional actions on the Kolkhorst Facebook

Page.” Doc. 69 at 5. The R&R therefore recommended that the Court find that the case should

proceed. Id.

                                                        OBJECTIONS

          The R&R erred in concluding that this case is not moot. First, Plaintiff cannot have a concrete

interest in retrospective relief against Kolkhorst, because any claims for retrospective relief are barred

by sovereign immunity. Kolkhorst is sued in her official capacity only. See Doc. 56 at 2 (dismissing

Plaintiff’s claims against Kolkhorst in her individual capacity). A district court does not have

jurisdiction under Ex parte Young to issue retrospective relief against an official sued in his or her

official capacity. Papasan v. Allain, 478 U.S. 265, 278 (1986). A “backwards-looking, past-tense

declaratory judgment issued by the district court is tantamount to an award of damages for a past


Defendant Lois Kolkhorst’s Objections to Report and Recommendation                                      Page 2
           Case 1:19-cv-00198-LY-SH Document 70 Filed 05/03/21 Page 3 of 5



violation of law, even though styled as something else.” Freedom from Religion Foundation v. Abbott, 955

F.3d 417, 425 (5th Cir. 2020) (cleaned up). For these reasons, Plaintiff cannot obtain retrospective

relief against Kolkhorst, and this suit cannot proceed on that basis.

          Second, Plaintiff does not retain a concrete interest in obtaining prospective injunctive relief.

A plaintiff must retain a “personal stake” that “subsists through all stages of federal judicial

proceedings.” Spencer v. Kemna, 523 U.S. 1, 7 (1998). “This means that, throughout the litigation, the

plaintiff must have suffered, or be threatened with, an actual injury traceable to the defendant and

likely to be redressed by a favorable judicial decision.” Id. (cleaned up).

          Plaintiff lacks that requisite personal stake. The Court cannot order Kolkhorst to unblock the

“Lulu Clark” Facebook page because the page is permanently disabled. And Plaintiff has never been

prohibited from posting to the Kolkhorst page through the Zelda Williams account. Because Plaintiff

has full access to comment on Kolkhorst’s Facebook posts, and has had that access for years,

Kolkhorst “can do nothing more to ameliorate” Plaintiff’s claimed injury. Amawi v. Paxton, 956 F.3d

816, 821 (5th Cir. 2020). The mere fact that Plaintiff uses Facebook does not give her an ongoing

personal stake in maintaining this litigation. Cf. Machete Prods., L.L.C. v. Page, 809 F.3d 281, 288 (5th

Cir. 2015). (noting that “past exposure to illegal conduct, by itself, does not evince a present case or

controversy and thus cannot establish standing.”); Cheeseman v. Carey, 623 F.2d 1387, 1392 (2d Cir.

1980) (holding that request for injunction was moot after plaintiffs “received all the relief due them”

and that the “issue thus now lacks one of the requisites of a live controversy, namely, a ‘real and

immediate’ threat of injury”).

          Plaintiff’s last argument is that this case is not moot because some of her comments, posted

as “Zelda Sukit,” were hidden or deleted in 2017. Doc. 67 at 6. But that contention fares no better.

That theory would allow for injunctive relief based on a stray deleted comment on a social media

platform going back a decade, solely because of the contingent possibility that the comment might


Defendant Lois Kolkhorst’s Objections to Report and Recommendation                                   Page 3
              Case 1:19-cv-00198-LY-SH Document 70 Filed 05/03/21 Page 4 of 5



somehow be restorable. New technology, however, cannot circumvent longstanding immunity

principles prohibiting courts from addressing the constitutionality of past conduct. The removal of

comments on Facebook posts dating back several years indisputably involves a concrete set of past

actions, just as the refusal to allow Plaintiff to include her views on a Kolkhorst campaign mailer in

2017 would have. See, e.g., National R.R. Passenger Corp. v. McDonald, 978 F. Supp. 2d 215, 231 (S.D.N.Y.

2013) (“Amtrak cannot surmount the Eleventh Amendment bar simply by framing the relief it seeks

as a declaratory judgment; its claim clearly relates to a past purported violation of federal law and thus

does not meet the Ex parte Young exception.”); Spec’s Family Partners, Ltd. v. Nettles, 972 F.3d 671, 681

(5th Cir. 2020) (finding that plaintiff failed to overcome immunity where “the investigation and SOAH

proceedings forming the basis of the allegations in this case are completed” because the “injunctive

relief sought focuses on past behavior but does not allege an ‘ongoing violation of federal law.’”). 1 In

some circumstances, a claim for damages might still be possible against individual actors in their

individual capacities (if, for example, the plaintiff could overcome qualified immunity), but that inquiry

is separate from whether a plaintiff has shown an entitlement to a prospective injunction based on an

ongoing violation of law. Comments on Facebook posts that are over four years old—like a campaign

mailer long since discarded—are not in any sense current and cannot establish the requisite ongoing

violation of law.

          In sum, Plaintiff’s claims for declaratory and injunctive relief are no longer be “live” and this

case should be dismissed.




          1  Other Fifth Circuit cases in the past year have grappled with Ex parte Young’s
retrospective/prospective distinction, with a focus on the particular facts and allegations each plaintiff put
forward. See, e.g., Williams v. Reeves, 954 F.3d 729, 737–39 (5th Cir. 2020); Green Valley Special Util. Dist. v. City of
Schertz, 969 F.3d 460, 472–73 (5th Cir. 2020) (en banc).

Defendant Lois Kolkhorst’s Objections to Report and Recommendation                                                Page 4
           Case 1:19-cv-00198-LY-SH Document 70 Filed 05/03/21 Page 5 of 5



                                                        CONCLUSION

          Plaintiff’s concession that her primary Facebook account has been permanently disabled

moots this case. Defendant respectfully requests that the Court sustain these objections to Judge

Hightower’s report and recommendation and dismiss Plaintiff’s claims because they are moot.

                                                                 Respectfully submitted.

                                                                 KEN PAXTON
                                                                 Attorney General of Texas

                                                                 BRENT WEBSTER
                                                                 First Assistant Attorney General

                                                                 GRANT DORFMAN
                                                                 Deputy First Assistant Attorney General

                                                                 SHAWN COWLES
                                                                 Deputy Attorney General for Civil Litigation

                                                                 THOMAS A. ALBRIGHT
                                                                 Chief, General Litigation Division

                                                                 /s/ Michael R. Abrams
                                                                 MICHAEL R. ABRAMS
                                                                 Texas Bar No. 24087072
                                                                 Assistant Attorney General
                                                                 Office of the Attorney General
                                                                 P.O. Box 12548, Capitol Station
                                                                 Austin, Texas 78711-2548
                                                                 Phone: 512-475-4022
                                                                 Fax: 512-320-0667
                                                                 Michael.Abrams@oag.texas.gov

                                                                 Counsel for Senator Lois Kolkhorst in her
                                                                 Official Capacity


                                           CERTIFICATE OF SERVICE

         I certify that a true and correct copy of the foregoing document was served upon Plaintiff
 Lani E. Clark via the Court’s CM/ECF system on May 3, 2021.

                                                                     /s/ Michael R. Abrams
                                                                     MICHAEL R. ABRAMS

Defendant Lois Kolkhorst’s Objections to Report and Recommendation                                              Page 5
